Citation Nr: 0812649	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as post-traumatic stress 
disorder (PTSD), major depressive disorder, psychosis, 
schizophrenia and schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1977 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
paranoid schizophrenia.  

The veteran appeared and testified at a Travel Board hearing 
in July 2007 at the Lincoln RO.  The transcript is of record.  

The Board notes that the veteran originally applied for 
service connection for a nervous condition in February 1993, 
and the claim was subsequently denied in a July 1993 rating 
decision.  The United States Court of Appeals for the Federal 
Circuit has held that a claim based on the diagnosis of a new 
mental disorder states a new claim when the new disorder had 
not been diagnosed and considered at the time of the prior 
notice of disagreement.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  The veteran was not diagnosed as having the 
above-referenced psychiatric disorders until after the 1993 
rating decision.  Thus, the Board characterizes the veteran's 
current claim of service connection for the variously 
diagnosed acquired psychiatric disorder as a new claim.  


FINDINGS OF FACT

1.  The veteran has an acquired psychiatric disorder, 
variously diagnosed as PTSD, major depressive disorder, 
psychosis, schizophrenia and schizoaffective disorder.  

2.  The veteran is currently diagnosed as having PTSD 
attributable to in-service personal assaults, which has been 
substantially corroborated by credible evidence. 



CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD, major 
depressive disorder, psychosis, schizophrenia and 
schizoaffective disorder, is attributable to his active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his acquired psychiatric disorder 
was caused by two, in-service personal assaults.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  The diagnosis of a mental disorder must conform to 
the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA or potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
C.F.R. §  3.304(f)(3).  

Of note, it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The veteran's May 1977 enlistment medical examination is 
devoid of any reference to a preexisting psychiatric 
disorder.  The veteran's service medical records (SMRs) 
reflect that in July 1977, he was stuck in the head with a 
broomstick by a PV-I.  The PV-I was noted to have instigated 
the assault.  The veteran was diagnosed as having a cerebral 
concussion, resolved.  

The SMRs reflect that the veteran was struck by his NCO in 
the barracks in November 1977.  The veteran's injuries were 
noted to have been caused by a fall in which he hit the 
corner of an office desk.  The veteran reported that upon 
being struck, he lost consciousness.  The veteran was 
diagnosed as having a mild concussion.  

In January 1978, the veteran was found drinking heavily on 
the beach and had been caught in a heavy surf.  He appeared 
unconscious.  He was mute and unresponsive and then exhibited 
episodes of combativeness and hyperventilation.  The veteran 
refused to talk or cooperate and was referred to psychiatry. 

That same month, the veteran underwent a psychiatric 
evaluation and was diagnosed as having cyclothymic 
personality disorder.  It was noted that this was an 
underlying character and behavior disorder with marked 
impairment.  The veteran manifested characteristics of 
"immaturity, poor judgment, pressured speech, euphoric 
affect despite considerable personal and social difficulties 
and bordering on manic depressive illness, manic type."  The 
veteran's precipitating stress was listed as military duty 
and his predisposition to the disorder.  The psychiatrist 
opined that the veteran's disorder existed prior to service. 

In a February 1978 report of psychiatric evaluation, the 
veteran was hospitalized due to "poor impulse control, poor 
judgment, and self-destructive tendencies."  The veteran 
reported that his military experience was bad from the start.  
The veteran reported attempting to commit suicide by trying 
to drown himself.  Reported were difficulties in relating to 
authority figures, responding to orders and his future 
adaptability to military life was unlikely, even with 
discipline.  Upon a mental status examination, the veteran 
was diagnosed as having a chronic immature personality 
disorder.  The veteran was not found to have a psychiatric 
disease or defect; rather, he was found to have a personality 
disorder and was subsequently discharged from service due to 
this disorder.  

Upon separation, the veteran reported that he had 
experienced: a head injury, depression or excessive worry, 
loss of memory or amnesia, nervous trouble and periods of 
unconsciousness.  

Post service, the veteran was noted as having an antisocial 
personality disorder as reflected in a March 1983 VA 
treatment record.  In an August 1989 VA treatment record, the 
veteran sought treatment for a syncopal episode.  He reported 
experiencing 3 to 4 episodes of blacking out within the 
previous month.  The veteran's was noted to have a 
personality disorder with passive/dependent and sociopathic 
features.  Further, he was diagnosed as having depression as 
evidenced by 2 suicide attempts.  

In a March 2003 VA treatment record, the veteran reported 
being assaulted in service, resulting in a head injury and 
loss of consciousness.  He advised that he has heard voices 
since separation from service.  The veteran was again 
diagnosed as having schizoaffective disorder and was noted to 
have GAF of 45.  

In a January 2004 VA treatment record, the veteran was 
diagnosed as having schizoaffective disorder, rule-out PTSD 
and rule-out major depressive disorder.  The veteran was 
given a Global Assessment of Functioning (GAF) score of 20-
25.  

In the veteran's notice of disagreement, received in April 
2005, he stated that since his November 1977 in-service 
assault, he began hearing voices and "seeing things."  He 
reported experiencing nightly nightmares about his in-service 
assaults and requested participation in PTSD classes.  

In a February 2005 private treatment record, the veteran was 
diagnosed as having PTSD, schizoaffective disorder, 
depression, major depressive disorder and rule-out organic 
induced psychotic disorder.  His history of multiple head 
injuries was noted and he was assessed a GAF score of 20-25.  
Noted were the veteran's in-service assaults and resulting 
visual and auditory hallucinations.  The record also 
reflected the veteran's history of 20 to 30 hospitalizations 
at VA for auditory and visual hallucinations or for suicidal 
ideations.  The veteran reported nightmares and flashbacks 
related to his in-service trauma, as well as daily auditory 
hallucinations.  

In an August 2005 report, the veteran's diagnoses included, 
schizoaffective disorder, delusions, thought withdrawal, 
depression with suicidal ideations, PTSD and rule-out 
organically induced psychotic disorder.  His psychiatrist 
indicated that the veteran's history of mental symptoms "may 
have been the result of a head inj[ury]."  The psychiatrist 
noted, however, that the veteran experienced head injuries in 
service and his symptoms of psychosis, delusions, depression 
and PTSD began then.  

At his Travel Board hearing, the veteran testified that his 
psychiatric problems began when he was hit in the head with a 
broomstick in service and that his flashbacks and nightmares 
began to increase after his second in-service assault.  He 
reported subsequently experiencing paranoia, and auditory and 
visual hallucinations.  The veteran testified that he was 17 
years old at his enlistment and that he was a B student.  He 
further related that he played football and baseball and was 
never in trouble.  The veteran stated that he had intended to 
make a career out of the service.  

Given the evidence as outlined above, the Board finds that 
the veteran has an acquired psychiatric disorder, variously 
diagnosed as PTSD, major depressive disorder, psychosis, 
schizophrenia and schizoaffective disorder, which began 
during his service and is as likely as not resulted from the 
in-service assaults and resultant head trauma.  The veteran 
credibly testified that prior to service, he was a normal 
teenager and planned to have a career in the service.  The 
absence of findings of any psychiatric abnormalities at his 
entrance examination supports his assertion that he did not 
have a preexisting psychiatric disorder, acquired or 
otherwise.  The SMRs reflect the two instances of the 
veteran's in-service personal assaults, and concussion was 
twice diagnosed.  Following service there the veteran abused 
drugs, was homeless and had attempted suicide on numerous 
occasions.  The veteran also testified, as corroborated by 
the medical evidence, that he's had auditory and visual 
hallucinations since service.  Although the veteran was 
discharged with a diagnosis of a personality disorder, the 
more recent and, in our view, more probative evidence shows 
diagnoses of PTSD and other acquired psychiatric disorders.  
Finally, the August 2005 psychiatric report strongly 
indicated that the veteran's current mental illness(es) was 
caused by his in-service assaults and trauma to the head.  

Thus, the Board, in resolving reasonable doubt in favor of 
the veteran, finds that service connection for acquired 
psychiatric disorder, variously diagnosed as PTSD, major 
depressive disorder, psychosis, schizophrenia and 
schizoaffective disorder, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, major depressive disorder, 
psychosis, schizophrenia and schizoaffective disorder, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


